DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
1. Applicant's arguments filed on February 14, 2022 have been fully considered but they are not persuasive. 
Applicant Argument I
Applicant argued on Page 6 Paragraph 1, “…Brown does not disclose "a launch array configured to spatially position each output beam of the pulsed lasers, wherein the launch array comprises a mechanical structure," as recited in amended Claim 1…”
The Office Response
The argument is moot because Brown et al. in view of newly found reference Sbetti teach the argued feature as shown in the rejection below.
Applicant Argument II
Regarding Claim 5 applicant argued on Page 8 Paragraph 2 Brown does not disclose, “…each of the pulsed lasers is configured for time synchronization to increase power of the spectrally combined beam,…”
The Office Response
The office respectfully disagrees because Brown discusses in Paragraph, the pulses are time synchronized which is time-gated beam synchronized to the pulsing of the one or more lasers to increase power of the spectrally combined beam which is to produce a high quality focused beam. Therefore the argued feature is not persuasive.
Applicant Argument III
Regarding Claim 6 applicant argued on Page 8 Paragraph 3, “… Claim 6 requires that "each of the pulsed lasers is configured to output a distinct pulse sequence for wavelength-division multiplexing." Applicant has reviewed [0103] and [0115] and FIG. 3A of Brown, to which the Examiner points, and respectfully requests clarification as where the claimed subject matter is taught…”
The Office Response
As discussed in Paragraph 115, fig. 3A  of Brown, wherein each of the pulsed lasers(325,326) is configured to output a distinct pulse sequence(λ1, λ2,… λN)  for wavelength-division multiplexing. The first pulse laser(325) outputs distinct pulse sequence(λ1) and the second laser(326) outputs distinct pulse sequence(λn). Therefore claim 6 is taught by Brown.
Applicant Argument IV
Regarding Claim 12-14 applicant argued on Page 9 Paragraph 6,“…There is no FIG. 3A in Maeda. In addition, Maeda is a patent which does not recite paragraph numbers [0114] and [0115]. In addition, for the reasons given above, Applicant respectfully submits that Brown does not teach Claims 1 and 8 from which Claims 12-14 depend. Thus, Applicant respectfully submits that Maeda does not cure the defects of Brown and the § 103 rejection of Claims 12-14 should be withdrawn…”
The Office Response
Yes, there were a typographical error on the citation of Maeda for claim 12. However, Maeda teaches in Col. 9 lines 25-30, fig. 7, a filter(39) between the pre-amplifier(37) and the power amplifier which is the post amplifier(38).  Therefore the argued feature is taught Brown in view of Maeda.
Applicant Argument V
Regarding Claim 15 applicant argued on Page 10 Paragraph 1 Brown, “…does not teach discriminating light from a spectrally-combined beam from spectrally broadband illumination…”
The Office Response
The office respectfully disagrees because Brown discusses in Paragraphs 102,103 fig. 2a, an optical element which are lenses to focus the detected spectrally broadband illumination light from fiber lasers(256) to a grating(232) and the grating(232) discriminates or processes the focused light(296,297,298,299) from the optical element(lenses) passes the light to the detectors(251,252,253). Therefore the argued feature is not persuasive.
Applicant Argument VI
Regarding Claim 6 applicant argued on Page 11 last Paragraph, “…Silverstein in view of Brown does not teach "[a] receiver to detect light from a spectrally combined beam (SBC) transmitter, comprising: an optical element to focus the detected light; a spectral comb filter to filter the focused light from the optical element, wherein the spectral comb filter includes a plurality of windows each having a Reply to Office Action dated November 12, 2021respective pass band; and a photon detector to process received data from the optical element and discriminate the light from the SBC transmitter from spectrally broadband illumination" as recited in Claim 15…”
The Office Response
The office respectfully disagrees because Brown discusses in Paragraphs 102-104, fig. 2a, receiver which are detectors (251,252,253) to detect light from a spectrally combined beam (SBC) transmitter which is grating(232), comprising: an optical element(lenses) to focus the detected light from fiber lasers(256); and a photon detector(251,252,253)  to process received data from the optical element(lenses) and discriminate the light from the SBC transmitter(232) from spectrally broadband illumination. Silverstein further discusses in Paragraph 99,100, fig. 6c,11,  a spectral comb filter(84 of fig. 6c) to filter the focused light from the optical element which are lenses(48 of fig. 6c), wherein the spectral comb filter(84 of fig. 6c)  includes a plurality of windows(notches)  each having a Reply to Office Action dated November 12, 2021respective pass band(R1,G1,B1 of fig. 11). Therefore the argued feature is taught Brown in view of Silverstein and it’s not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are  rejected under 35 U.S.C. 103 as being unpatentable over
Brown et al. (US 2007/0229939) in view of Sbetti (US 2018/0009062).
Considering Claim 1 Brown discloses a transmitter, comprising: a plurality of pulsed lasers having respective output beam(See Paragraph 105,133, fig. 3H i.e. a plurality of pulsed lasers(MOPA1…MOPAN) having respective output beam(λ1, λ2,… λN)); a launch array configured to spatially position each output beam of the pulsed lasers(See Paragraph 133, fig. 3H i.e. a launch array which are lenses(368) configured to spatially position each output beam of the pulsed lasers(MOPA1…MOPAN)); a transform optical component to correct deflection of the output beams of the pulsed lasers from the launch array(See Paragraph 132,133, fig. 3H i.e. a transform optical component(G1,G1’(311,311’)) to correct deflection of the output beams of the pulsed lasers(MOPA1…MOPAN) from the launch array(368)); and a dispersive optical element to combine beams from the transform optical element and generate a spectrally combined beam(See Paragraph 132,133, fig. 3H i.e. a dispersive optical element(312) to combine beams(λ1, λ2,… λN) from the transform optical element(311,311’) and generate a spectrally combined beam(λ1+λ2…+λN)).  
Brown does not explicitly disclose wherein the launch array comprises a mechanical structure.
Sbetti teaches disclose wherein the launch array comprises a mechanical structure(Paragraph 12 i.e. the launch array which is an optical focusing system or lensing unit(16) comprises a mechanical structure which is a mechanical adjustment mechanism(38)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown, and have the launch array to comprise a mechanical structure, as taught by Sbetti, thus providing an efficient data transmission system by optimizing stability and minimizing data loss due to misalignment using mechanical adjustment mechanism that adjusts the lensing unit, as discussed by Sbetti (Paragraph 18).
Considering Claim 2 Brown and Sbetti disclose the transmitter according to claim 1, wherein the dispersive optical element comprises a diffraction grating(See Brown: Paragraph 115, fig. 3A i.e. the dispersive optical element(321) comprises a diffraction grating(310)).  
Considering Claim 3 Brown and Sbetti disclose the transmitter according to claim 1, wherein the transform optical component comprises a lens(See Brown: Paragraph 115, fig. 3A i.e. the transform optical component(321) comprises a lens(321)).  
Considering Claim 4 Brown and Sbetti disclose the transmitter according to claim 1, wherein the pulsed lasers comprise pulsed fiber lasers (PFLs) (See Brown: Paragraph 115, fig. 3A i.e. the pulsed lasers comprise pulsed fiber lasers (PFLs) (325,326)).  
Considering claim 5 Brown and Sbetti disclose the transmitter according to claim 1, wherein each of the pulsed lasers is configured for time synchronization to increase power of the spectrally combined beam(See Brown: Paragraph 183 i.e. each of the pulsed lasers is configured for time synchronization which is time-gated beam synchronized to the pulsing of the one or more lasers).
Considering claim 6 Brown and Sbetti disclose the transmitter according to claim 1, wherein each of the pulsed lasers is configured to output a distinct pulse sequence for wavelength-division multiplexing(See Brown: Paragraph 103,115, fig. 3A i.e. wherein each of the pulsed lasers(325,326) is configured to output a distinct pulse sequence(λ1, λ2,… λN)  for wavelength-division multiplexing. The first pulse laser(325) outputs distinct pulse sequence(λ1) and the second laser(326) outputs distinct pulse sequence(λn)).  
Considering claim 7 Brown and Sbetti disclose the transmitter according to claim 6, wherein each of the pulsed laser output beams are spatially overlapped to propagate as the spectrally combined beam, and wherein each wavelength of the pulsed laser output beams carries a different data stream(See Brown: Paragraph 183,115, fig. 3A i.e. each of the pulsed laser output beams are spatially overlapped to propagate as the spectrally combined beam, and wherein each wavelength of the pulsed laser output beams carries a different data stream).  
Considering claim 8 Brown and Sbetti disclose the transmitter according to claim 1, wherein the pulsed laser comprises a pulsed fiber laser having: a master oscillator(See Brown: Paragraph 146, fig. 5B i.e. a master oscillator(560,575,576,580 of fig. 5B)); a light amplitude modulator(See Brown: Paragraph 105,146, fig. 5B i.e. a light amplitude modulator which is a Mach-Zehnder modulator(573)); and an optical phase modulator(See Brown: Paragraph 146, fig. 5B i.e. an optical phase modulator(PM)(569,579)).  
Considering claim 9 Brown and Sbetti disclose the transmitter according to claim 8, wherein the master oscillator comprises a single- frequency laser source(See Brown: fig. 5B i.e. the master oscillator(560) comprises a single- frequency seed laser(559)).  
Considering claim 10 Brown and Sbetti disclose the transmitter according to claim 8, wherein the light amplitude modulator comprises a Mach-Zehnder interferometer(See Brown: Paragraph 105,146, fig. 5B i.e. a light amplitude modulator is a Mach-Zehnder interferometer(573)).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over
Brown et al. (US 2007/0229939) Sbetti (US 2018/0009062) further in view of Cho et al.(US 2003/0058504).
Considering Claim 11 Brown and Sbetti disclose do not explicitly disclose the transmitter according to claim 8, wherein the optical phase modulator is configured to encode data streams.
Cho teaches the transmitter according to claim 8, wherein the optical phase modulator is configured to encode data streams(See Paragraph 126, fig. 11 i.e. the optical phase modulator(31) is configured to encode data streams(801)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Sbetti, and have the optical phase modulator to be configured to encode data streams, as taught by Cho, thus providing an efficient data transmission system by encoding data stream using phase modulation and minimizing noise caused by fiber non-linearities, as discussed by Cho (abstract).
 Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Sbetti (US 2018/0009062) further in view of Maeda et al.(US 5,790,301).
Considering claim 12 Brown and Sbetti disclose the transmitter according to claim 8, wherein the pulsed fiber laser further comprises: a fiber-based pre-amplifier coupled to the optical phase modulator(See Brown: Paragraph 146, fig. 5B i.e. a fiber-based pre-amplifier(571) coupled to the optical phase modulator(569,579)); and a fiber-based power amplifier, wherein the power amplifier provides a respective one of the output beams of the pulsed lasers(See Brown: Paragraph 147, fig. 5B i.e. a fiber-based power amplifier(582), wherein the power amplifier(582) provides a respective one of the output beams of the pulsed lasers).
Brown and Sbetti do not explicitly disclose a filter between the pre-amplifier and the power amplifier.
Maeda teaches a filter between the pre-amplifier and the power amplifier (See Col. 9 lines 25-30, fig. 7 i.e. a filter(39) between the pre-amplifier(37) and the power amplifier(38)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Sbetti, and have a filter to be located between the pre-amplifier and the power amplifier, as taught by Maeda, thus providing an efficient data transmission system by minimizing nose by filtering out undesired signal using a filtering unit, as discussed by Maeda (abstract).
Considering Claim 13 Brown, Sbetti and Maeda disclose the transmitter according to claim 12, wherein the fiber-based pre-amplifier comprises a fiber-coupled diode laser(See Brown: Paragraph 114,115, fig. 3A i.e. the fiber-based pre-amplifier(571) comprises a fiber-coupled diode laser(560)).  
Considering Claim 14 Brown, Sbetti and Maeda disclose the transmitter according to claim 12, wherein the power amplifier is configured to output a Gaussian output signal(See Brown: Paragraph 113,119 i.e. outputting a Gaussian output signal).  
Claims 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Silverstein(US 2013/0083292).
Considering Claim 15 Brown discloses a receiver to detect light from a spectrally combined beam (SBC) transmitter, comprising: an optical element to focus the detected light(See Paragraph 102,112, fig. 2a i.e. an optical element which are lenses to focus the detected light); a grating to filter the focused light from the optical element(See Paragraph 102, fig. 2a i.e. a grating(232) to filter the focused light(296,297,298,299) from the optical element(lenses)); and a photon detector to process received data from the optical element and discriminate the light from the SBC transmitter from spectrally broadband illumination(See Paragraph 103, fig. 2a i.e. a photon detector(251,252,253) to process received data from the optical element(lenses) and discriminate the light from the SBC transmitter from spectrally broadband illumination). 
Brown does not explicitly disclose a spectral comb filter to filter the focused light from the optical element, wherein the spectral comb filter includes a plurality of windows each having a respective pass band.
Silverstein teaches a spectral comb filter to filter the focused light from the optical element, wherein the spectral comb filter includes a plurality of windows each having a respective pass band(See Paragraph 99, fig. 6c,11 i.e. a spectral comb filter(84) to filter the focused light from the optical element(48), wherein the spectral comb filter(84) includes a plurality of windows(notches) each having a respective pass band(R1,G1,B1 of fig. 11)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown, and have a spectral comb filter to filter the focused light from the optical element, wherein the spectral comb filter to include a plurality of windows each having a respective pass band, as taught by Silverstein, thus providing an efficient data transmission system by filtering multiple spectral bands at the same time using a comb-filter, as discussed by Silverstein(Paragraph 100).
Considering Claim 16 Brown and Silverstein disclose the receiver according to claim 15, wherein the spectral comb filter is insensitive to angle of incidence(See Silverstein: Paragraph 99, fig. 6c i.e. the spectral comb filter(84) is insensitive to angle of incidence). 
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Silverstein(US 2013/0083292) further in view of Little et al.(US 2018/0306768). 
Considering Claim 17 Brown and Silverstein do not explicitly disclose the receiver according to claim 15, wherein the photon detector comprises a photomultiplier.
Little teaches the receiver according to claim 15, wherein the photon detector comprises a photomultiplier(See Paragraph 80, fig. 1 i.e. the photon detector(112) comprises a photomultiplier).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Silverstein, and have the photon detector to comprise a photomultiplier, as taught by Little, thus improving transmission signal quality by optimizing sensitivity and signal to noise ratio using a photomultiplier.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Silverstein(US 2013/0083292) further in view of Tuschel(US 2006/0098194).
Considering Claim 18 Brown and Silverstein do not explicitly disclose the receiver according to claim 15, wherein the photon detector comprises a focal plane array (FPA).
Tuschel teaches the receiver according to claim 15, wherein the photon detector comprises a focal plane array (FPA) (See Paragraph 42, fig. 1 i.e. the photon detector(115) comprises a focal plane array (FPA)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Tuschel, and have the photon detector to comprise a focal plane array (FPA), as taught by Tuschel, thus improving image sensitivity quality by forming a spatially accurate wavelength resolved image using a focal plane array (FPA) detector, as discussed by Tuschel(Paragraph 36).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Silverstein(US 2013/0083292) further in view of Yano et al. (US 2004/0114114).
Considering Claim 19 Brown and Silverstein do not explicitly disclose the receiver according to claim 15, wherein the spectral comb filter comprises an optically transmissive substrate surface coated a multi-layer dielectric coating.
Yano teaches the receiver according to claim 15, wherein the spectral comb filter comprises an optically transmissive substrate surface coated a multi-layer dielectric coating(See Paragraph 63,84, fig. 1 i.e. the optical filter(10) comprises an optically transmissive substrate(light-transmitting substrate) surface coated a multi-layer dielectric coating(dielectric multi-layer film)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Tuschel, and have the spectral comb filter to comprise an optically transmissive substrate surface coated a multi-layer dielectric coating, as taught by Yano, thus improving signal quality by optimizing selectivity of a filtering unit using a  multi-layer dielectric coating, as discussed by Yano (Paragraph 170).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0229939) in view of Silverstein(US 2013/0083292) further in view of Chang et al.(US 2012/0057235).
Considering Claim 20 Brown and Silverstein do not explicitly disclose the receiver according to claim 15, wherein the spectrally broadband illumination includes solar stray light.
Chang teaches the receiver according to claim 15, wherein the spectrally broadband illumination includes solar stray light(See Paragraph 36, fig. 6a i.e. the spectrally broadband illumination(61) includes solar stray light(sunlight)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Brown and Tuschel, and have the spectrally broadband illumination to include solar stray light, as taught by Chang, thus providing an efficient transmission system by reducing loss due to spectral mismatch using solar concentrator, as discussed by Chang (Paragraph 4,36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637